DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive | moot in view of the new grounds of rejection.
The Applicant asserts on pages 8-9 of the Response:
“Applicant respectfully submits that Donhowe et al. does not teach or suggest such a navigation controller. Rather, Donhowe et al. is directed to controlling movement of a medical instrument within an anatomic passageway by receiving a set of spatial information from the instrument positioned within the anatomic passageway, and filtering the set of spatial information to select certain spatial data records from the set of spatial information that are proportionate to the commanded velocity profile. See, e.g., Abstract; para. [0062] ("At a process 456, the set of spatial information from the tracking system is filtered by selecting, removing, or providing a weighting factor to the spatial data records that are deemed to be redundant, outliers, of a lower confidence or quality, from an undesirable time period (e.g., too old or too new), obtained during a certain cycle of cyclic anatomical motion, associated with a deformed shape, or other reasons that may cause a particular spatial data record or subset of spatial data records to be objectionable or preferable.") (emphasis added). The spatial information may include optical shape sensing, but the focus is on weeding out unreliable data, e.g., by identifying outliers. See, e.g., FIG. 8; paras. [0071]-[0072].”
In response, the Examiner respectfully asserts that Donhowe et al. does teach a navigation controller as it is controlling movement as the applicant asserts.  Examiner cited [0054] to teach the 

The Applicant asserts on page 9 of the Response:
“Although Donhowe et al. may be able to detect curvature of the instrument, e.g., using shape sensor 222, there is no teaching of determining a length of insertion of the instrument (or segment of the instrument) within a predetermined anatomical tract relative to such curvature, or using such length along with the curvature to predict a correct placement of the instrument. The only mention of "length" by Donhowe et al. is in para. [0044], relied on by the Office Action, which provides: "The catheter system 202 may optionally include a shape sensor 222 for determining the position, orientation, speed, velocity, pose, and/or shape of the catheter tip at distal end 218 and/or of one or more segments 224 along the body 216. The entire length of the body 216, between the distal end 218 and the proximal end 217, may be effectively divided into the segments 224." (Emphasis added). Dividing the length of the elongated flexible catheter body 216, which is coupled to instrument body 204 of the medical instrument, into segments 224 does not teach predicting a correct placement of the segments of an OSS feeding tube within the predetermined anatomical tract using a curvature along the shape of the segment and a length of insertion of the segment within the predetermined anatomical tract relative to the curvature.”


The Applicant asserts on pages 9-10 of the Response:
“Applicant further submits that the proposed combination of references is improper in that there is no rational basis for combing the respective teachings, and no reasonable expectation of success in doing so. In particular, Fang et al. teaches an alternative to blind placement of a feeding tube by providing a light source, such as flexible optical fibers, and an image transmitting device, such as optical fibers attached to a lens or a miniature camera, at the distal end of the feeding tube: "As the integrated feeding tube is advanced through the nasal passages and through the pharynx, the optical system is used to view the tissues adjacent the feeding tube to ensure that the feeding tube is directed down the esophagus and not past the larynx and into the trachea and bronchi where the feeding tube can puncture the lung. Additionally, the optical system can be used to ensure that the tip of the catheter does not catch against the sides of the esophagus, potentially damaging tissue." See para. [0021] (emphasis added). In this context, Fang et al. teaches incorporating an imaging optical fiber into a feeding tube to enable positioning of the feeding tube using images provided by the distal lens or camera via the imaging optical fiber during the positioning process, without having to use endoscopes or x-rays/fluoroscopy. 
In comparison, Donhowe et al. teaches obtaining position, orientation, shape, movement or other spatial information about a medical instrument with regard to advancing the 
The Office Action asserts that the motivation to combine the references is "because 'the accuracy of the localization is increased as more spatial information about the instrument is received."' See Office Action, p. 6 (quoting Donhowe et al., para. [0003]). However, the increased accuracy is in comparison to shape/position/orientation sensing provided with less spatial information, and not in comparison to guiding a feeding tube using an imaging optical fiber with a camera or lens at the distal end. Indeed, there is no indication that increasing the amount of spatial information would even be an improvement over the optical guiding technique disclosed by Fang et al. Thus, the proposed combination appears to be the product of improper hindsight analysis.”
In response, the Examiner respectfully asserts that Donhowe discloses in Para [0050] that an image capturing device may be included at or near the distal end of the tube and that the image capture instrument may be a fiber-optic bundle similar to the optical system of Fang.  Therefore, the system of Donhowe can determine the position, orientation, speed, velocity, pose, and/or shape of the catheter tip and/or of one or more segments as well as view tissues adjacent to the distal end of the tube.  Therefore, by substituting the optical system of Fang which includes an optical fiber with the optical fiber including shape sensors of Donhowe the accuracy of the localization is increased as more spatial 

The Applicant asserts on page 11 of the Response:
Claim 9 
Applicant respectfully submits that the proposed combination of Fang et al. and 
Donhowe et al. is improper, and that no proper combination of Fang et al. and Donhowe et al. otherwise teaches or suggests all the limitations of independent claim 9 at least for substantially the same reasons discussed above with reference to claim 1. Applicant therefore respectfully requests withdrawal of the rejection of claim 9 under 35 U.S.C. § 103. 
Claims 2-8, 10-15 and 26 
Applicant respectfully submits that claims 2-8, 10-15 and 26 are allowable over the applied art at least because they ultimately depend from independent claims 1 and 9, respectively, which have been shown to be allowable, as well as in view of their additional recitations. Applicant therefore respectfully requests withdrawal of the rejections of claims 2- 8, 10-15 and 26 under 35 U.S.C. § 103. 
In response, the Examiner respectfully asserts that the combination of Fang and Donhowe is proper and teach the limitations 9 for the same reasons with respect to claim 1 as stated above.  Claims 2-8, 10-15 and 26 are not found to be allowable as the arguments above are found to be non-persuasive.
Therefore, in view of the arguments and responses above the 35 USC § 103 rejection has been maintained.

Claim Objections
Claims 1 and 9 objected to because of the following informalities:  
Claims 1 and 9, last limitation, recite “during navigation of the at least the segment the feeding tube” however this limitation should be read as “during navigation of the at least the segment of the feeding tube”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-4, 6, 8-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US20100305503A1) and further in view of Donhowe et al. (US20170325896A1).
Regarding Claim 1, Fang et al. hereinafter Fang discloses an optically guided feeding tube system (abstract), comprising:
a feeding tube (Fig. 5 - 130) for insertion in a predetermined anatomical tract in a body of a subject (Fig. 5 shows the feeding tube inserted in an anatomical tract, Para [0093] – “The distal end 130A of the feeding tube 130 is passed through the nasal canal 200 and past the pharynx 204.”) the feeding tube including a feeding lumen (Fig.7 – 264) for channeling a fluid flow from a proximal end of the feeding tube to a distal end of the feeding tube (Para [0109] – “Having a larger feeding lumen is thus desirable to ensure that the feeding solution may flow through the lumen”, Para [0087] – “Disposed adjacent the proximal end 130B are a plurality of ports 142, 144, 146 and 148. Port 142 has a coupling or adapter 142A for attachment to an enteral feeding solution line and communicates with the feeding lumen in the feeding tube.”, Fig. 4 shows proximal end 130B along with the ports, Para [0023] – “Finally, once the placement of the distal end is confirmed, the feeding tube may be used to deliver a feeding 
an optical system (Fig.7 – (276), Para [0102] – “Wall 268 and the outer wall 254 along the interior side form a third lumen 272 which, as explained below, includes an optical system 276. The optical system 276 may include a plurality of fiber optic fibers, generally shown as a single cable 280 and a lens 282”) for generating sensing data informative of a position of at least a segment of the optical system (Para [0064] – “Components of the system, namely the optical system and the steering system, may be all integrated into the feeding tube so as to enable directed placement of the feeding tube, confirmation of placement of the feeding tube and to enable repositioning of the distal end of the tube if necessary.”);
wherein the feeding tube and the optical system are integrable to configure an optically guided feeding tube (Fig.2B, Para [0077]) extending between a proximal end of the feeding tube and a distal end of the optical system (Fig. 7 – 282 is the lens of the optical system which is at the distal end 130A of the feeding tube therefore the lens is interpreted as the distal end of the optical system);
and wherein the sensing data is further informative of the location of the optically guided feeding tube system (Para [0064] – “Components of the system, namely the optical system and the steering system, may be all integrated into the feeding tube so as to enable directed placement of the feeding tube, confirmation of placement of the feeding tube and to enable repositioning of the distal end of the tube if necessary”, therefore the image sensing data provides information informative of location to enable directed placement).
A navigation controller for navigating the at least the segment the OSS feeding tube within the predetermined anatomical tract (Para [0078] – “a control unit 84 can be connected to the wire(s) which is capable of guiding the distal end of the integrated feeding tube device, thereby facilitating the placement of the device in the gastrointestinal tract”)

the navigation controller being operable, responsive to the sensing data, to predict a correct placement of the at least the segment the OSS feeding tube within the predetermined anatomical tract, during navigation of the at least the segment the feeding tube, using a curvature along the shape of the at least the segment of the OSS feeding tube and a length of insertion of the at least the segment of the OSS feeding tube within the predetermined anatomical tract relative to the curvature, thereby avoiding misplacement of the at least the segment the OSS feeding tube outside the predetermined anatomical tract.
However Donhowe et al. hereinafter Donhowe discloses the optical system of the feeding tube comprising an optical shape sensing (OSS) sensor (Para [0045] – “The shape sensor 222 may include an optical fiber aligned with the flexible catheter body 216 (e.g., provided within an interior channel (not shown) or mounted externally)”, Para [0044] – “The instrument system 200 includes a catheter system 202 coupled to an instrument body 204”, Para [0003] – “The instruments may navigate natural or surgically created passageways in anatomical systems such as the lungs, the colon, the intestines, the kidneys, the heart, the circulatory system, or the like”, therefore the catheter could be a feeding tube)
an OSS sensor for generating sensing data informative of a shape reconstruction of at least a segment of the OSS sensor (Para [0072] – “Additionally or alternatively, the data record 754 may be identified as an outlier based upon the distance in position or change in orientation from a predecessor or to a successor data record in view of the estimated speed of the instrument movement.”)
natural or surgically created passageways in anatomical systems such as the lungs, the colon, the intestines, the kidneys, the heart, the circulatory system, or the like”, therefore the catheter could be a feeding tube)
the navigation controller being operable, responsive to the sensing data (Para [0054] – “The control system 116 may utilize the position information as feedback for positioning the instrument 200”), to predict a correct placement of the at least the segment the OSS […] within the predetermined anatomical tract (Para [0058] – “At a process 406, an operator or an automated control system may plan a path through the model to a target structure or region (e.g., a tumor or an occlusion)”, Para [0003] – “To assist with reaching the target tissue location, the position, orientation, shape, and/or movement of the medical instruments may be correlated with pre-operative or intra-operative images of the patient anatomy”, therefore by correlating the movement with the planned path and by using the automated system it is interpreted the navigation system would compare the movement with the planned path to make adjustments if needed), during navigation of the at least the segment the […] tube (Para [0226] – “a fully automated medical system, under the full control of a computer programmed to perform the procedure or sub-procedure, may be used to perform procedures or sub-procedures”, Fig.4A shows the steps of the procedure which is an image guided procedure navigating to a target, if the procedure is completely automated it can be interpreted a placement is compared to the planned path in the image to determine correct placement and continue the navigation towards the target and to determine if/when the target has been reached), using a curvature along the shape of the at least the segment of the OSS […] and a length of insertion of the at least the segment of the OSS […] within the predetermined anatomical tract relative to the curvature (Para [0044] – “The catheter system 202 may optionally include a shape sensor 222 for determining the position, orientation, speed, velocity, pose, 
Fang and Donhowe are both analogous arts considering they are both in the field of optical sensing through optical fibers for the guidance of a medical device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang to incorporate the shape sensing optical fiber of Donhowe in place of the optical fiber in the feeding tube of Fang to achieve the same predictable results. One would have motivation to make the substitution because “the accuracy of the localization is increased as more spatial information about the instrument in received.” (Para [0003]).  
Regarding Claim 2, Fang and Donhowe disclose all the elements of the claimed invention as cited in Claim 1.
346 and a plurality of optical fibers 348 surrounded by an outer wall or coating 352.” the outer wall surrounding the optical fibers is interpreted as the positioning guide which was known in the art according to applicants admission (“FORS sensor 40 may be integrated into a positioning guide 50 via an embedding into a guide wire or a stylet as known in the art or permanently encircled by a protective sleeve as known in the art.”));
wherein the optical system and the positioning guide are at least partially insertable into the feeding lumen (Para [0120] – “With the optical system 338 withdrawn, the lumen 342 can then be used for introducing feeding solution and/or medicated solution to the patient... If further viewing of the gastrointestinal tract is desired, the optical system 338 can be reinserted. Typically this will be done after flushing the feeding lumen 342 to clear out any feeding solution which may cloud the lens.” Therefore, it is interpreted the optical system is inserted into the feeding lumen);
wherein at least one of: 
the feeding tube further including a proximal optical system lock operable to fix an insertion of the optical system and the positioning guide within the feeding lumen (Para [0120] – “Once the feeding tube 330 is in place and optically confirmed, the control unit 160 can be detached and the optical system 338 can be withdrawn”  therefore it is interpreted the optical system and positioning guide are locked in place at the proximal end when the control unit is attached to the proximal end); or
the positioning guide (50) including a distal optical system (40) lock operable to fix an insertion of the optical system (40) and the positioning guide (50) within the feeding lumen (Para [0110] – “injecting a bonding agent 308 to hold the distal end of the optical system 276 in place.”).
Conversely Fang does not disclose the optical system being an OSS sensor.
However Donhowe discloses the optical system being a OSS sensor (Para [0045] – “The shape sensor 222 may include an optical fiber aligned with the flexible catheter body 216 (e.g., provided within 
Fang and Donhowe are both analogous arts considering they are both in the field of optical sensing through optical fibers for the guidance of a medical device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang to incorporate the shape sensing optical fiber of Donhowe in place of the optical fiber in the feeding tube of Fang to achieve the same results. One would have motivation to make the substitution because “the accuracy of the localization is increased as more spatial information about the instrument in received.” (Para [0003]).  
Regarding Claim 3, Fang and Donhowe disclose all the elements of the claimed invention as cited in Claim 1.
Fang further discloses the feeding tube further includes a navigation lumen (Fig.7 – 272);
wherein the optical system is positionable within the navigation lumen (Fig.7 – optical system 276 is positioned within lumen 272).
Conversely Fang does not disclose the optical system being an OSS sensor.
However Donhowe discloses the optical system being an OSS sensor (Para [0045] – “The shape sensor 222 may include an optical fiber aligned with the flexible catheter body 216 (e.g., provided within an interior channel (not shown) or mounted externally)”, Para [0044] – “The instrument system 200 includes a catheter system 202 coupled to an instrument body 204”, Para [0003] – “The instruments may navigate natural or surgically created passageways in anatomical systems such as the lungs, the 
Fang and Donhowe are both analogous arts considering they are both in the field of optical sensing through optical fibers for the guidance of a medical device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang to incorporate the shape sensing optical fiber of Donhowe in place of the optical fiber in the feeding tube of Fang to achieve the same results. One would have motivation to make the substitution because “the accuracy of the localization is increased as more spatial information about the instrument in received.” (Para [0003]).  
Regarding Claim 4, Fang and Donhowe disclose all the elements of the claimed invention as cited in Claim 1.
Fang further discloses a protective sleeve integrated with an exterior of the feeding tube (Fig.7 – 254), 
wherein the optical sensor is at least partially insertable into the protective sleeve (Fig.7, Para [0120] – “Once the feeding tube 330 is in place and optically confirmed, the control unit 160 can be detached and the optical system 338 can be withdrawn”, therefore it can also be inserted).
Conversely Fang does not disclose the optical system being an OSS sensor.
However Gutierrez discloses the optical system being an OSS sensor (Para [0045] – “The shape sensor 222 may include an optical fiber aligned with the flexible catheter body 216 (e.g., provided within an interior channel (not shown) or mounted externally)”, Para [0044] – “The instrument system 200 includes a catheter system 202 coupled to an instrument body 204”, Para [0003] – “The instruments may navigate natural or surgically created passageways in anatomical systems such as the lungs, the colon, the intestines, the kidneys, the heart, the circulatory system, or the like”, therefore the catheter could be a feeding tube))

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang to incorporate the shape sensing optical fiber of Donhowe in place of the optical fiber in the feeding tube of Fang to achieve the same results. One would have motivation to make the substitution because “the accuracy of the localization is increased as more spatial information about the instrument in received.” (Para [0003]).  
Regarding Claim 6, Fang and Donhowe disclose all the elements of the claimed invention as cited in Claim 1.
Fang discloses a feeding tube (Fig. 5 - 130) with an optical system (Para [0102] – “The optical system 276 may include a plurality of fiber optic fibers, generally shown as a single cable 280 and a lens 282”)
Conversely Fang does not teach the navigation controller operable to control a display of the shape of the at least the segment of the OSS feeding tube as positioned within the anatomical tract; and 
However Donhowe discloses the navigation controller operable to control a display of the shape of the at least the segment of the OSS […] as positioned within the anatomical tract (Para [0058] – “At a process 406, an operator or an automated control system may plan a path through the model to a target structure or region (e.g., a tumor or an occlusion)”, therefore the anatomical tract is predetermined, Para [0036] – “In some embodiments, the display 110 may display a virtual navigational image in which the actual location of the medical instrument 104 is registered (i.e., dynamically referenced) with preoperative or concurrent images to present the surgeon S with a virtual image of the internal surgical site at the location of the tip of the instrument 104”, Para [0054] – “The control system 116 may utilize the position information as feedback for positioning the instrument 200”, therefore the display updates 
Fang and Donhowe are both analogous arts considering they are both in the field of optical sensing through optical fibers for the guidance of a medical device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang to incorporate the shape sensing optical fiber of Donhowe to achieve the same results. One would have motivation to combine because “the accuracy of the localization is increased as more spatial information about the instrument in received.” (Para [0003]).  
Regarding Claim 8, Fang and Donhowe disclose all the elements of the claimed invention as cited in Claims 1 and 6.
Fang discloses a nasogastric feeding tube containing an optical system (abstract)
Conversely Fang does not teach wherein the navigation controller is further operable to measure physiologically-relevant parameters associated with the OSS sensor.
However, Donhowe discloses wherein the navigation controller is further operable to measure physiologically-relevant parameters associated with the OSS sensor (Para [0069] – “In various embodiments, instruments may be provided with force, position, orientation or other sensors that are used to detect cyclical anatomical motion (e.g., respiration, cardiac motion) or gross movements of the patient. The filtering algorithm may select spatial data records for analysis when the motion is minimized (e.g., at a full inspiration state of respiration).”, Therefore the navigation controller uses the respiration data to analyze motion when motion is minimized).
Fang and Donhowe are both analogous arts considering they are both in the field of optical sensing through optical fibers for the guidance of a medical device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang to incorporate the shape sensing optical fiber of Donhowe 
Regarding Claim 9, Fang et al. hereinafter Fang discloses an optically guided feeding tube system (abstract), comprising:
a feeding tube (Fig. 5 - 130) for insertion in a predetermined anatomical tract in a body of a subject (Fig. 5 shows the feeding tube inserted in an anatomical tract, Para [0093] – “The distal end 130A of the feeding tube 130 is passed through the nasal canal 200 and past the pharynx 204.”), the feeding tube including a feeding lumen (Fig.7 – 264) for channeling a fluid flow from a proximal end of the feeding tube to a distal end of the feeding tube (Para [0109] – “Having a larger feeding lumen is thus desirable to ensure that the feeding solution may flow through the lumen”, Para [0087] – “Disposed adjacent the proximal end 130B are a plurality of ports 142, 144, 146 and 148. Port 142 has a coupling or adapter 142A for attachment to an enteral feeding solution line and communicates with the feeding lumen in the feeding tube.”, Fig. 4 shows proximal end 130B along with the ports, Para [0023] – “Finally, once the placement of the distal end is confirmed, the feeding tube may be used to deliver a feeding solution and any medication necessary to the patient.”, therefore channeling fluid flow from the proximal end to the confirmed distal end);
an optical system (Fig.7 – (276), Para [0102] – “Wall 268 and the outer wall 254 along the interior side form a third lumen 272 which, as explained below, includes an optical system 276. The optical system 276 may include a plurality of fiber optic fibers, generally shown as a single cable 280 and a lens 282”) for generating sensing data informative of a position of at least a segment of the optical system (Para [0064] – “Components of the system, namely the optical system and the steering system, may be all integrated into the feeding tube so as to enable directed placement of the feeding tube, confirmation of placement of the feeding tube and to enable repositioning of the distal end of the tube if necessary.”), wherein the feeding tube and the optical system are integrated (Abstract – “Specifically, 
A navigation controller for navigating the at least the segment the OSS feeding tube within the predetermined anatomical tract (Para [0078] – “a control unit 84 can be connected to the wire(s) which is capable of guiding the distal end of the integrated feeding tube device, thereby facilitating the placement of the device in the gastrointestinal tract”)
Fang discloses the feeding tube with an optical system using an optical fiber as well as a navigation controller conversely Fang does not teach the optical system of the feeding tube comprising an OSS sensor, a OSS sensor for generating sensing data informative of a shape reconstruction of at least a segment of the OSS sensor, sensing data is further informative of a shape of at least a segment of the OSS feeding tube derived from the integration of the feeding tube and the at least the segment of the OSS sensor;
the navigation controller being operable, responsive to the sensing data, to predict a correct placement of the at least the segment the feeding tube within the predetermined anatomical tract, during navigation of the at least the segment the feeding tube, using a curvature along the shape of the at least the segment of the feeding tube and a length of insertion of the at least the segment of the feeding tube within the predetermined anatomical tract relative to the curvature, thereby avoiding misplacement of the at least the segment the feeding tube outside the predetermined anatomical tract.
natural or surgically created passageways in anatomical systems such as the lungs, the colon, the intestines, the kidneys, the heart, the circulatory system, or the like”, therefore the catheter could be a feeding tube)
an OSS sensor for generating sensing data informative of a shape reconstruction of at least a segment of the OSS sensor (Para [0072] – “Additionally or alternatively, the data record 754 may be identified as an outlier based upon the distance in position or change in orientation from a predecessor or to a successor data record in view of the estimated speed of the instrument movement.”)
sensing data is further informative of a shape of at least a segment of the OSS feeding tube (Para [0047] – “The optical fiber of the shape sensor 222 may be used to monitor the shape of at least a portion of the catheter system 202”, Para [0003] – “The instruments may navigate natural or surgically created passageways in anatomical systems such as the lungs, the colon, the intestines, the kidneys, the heart, the circulatory system, or the like”, therefore the catheter could be a feeding tube) derived from the integration of the feeding tube and the at least the segment of the OSS sensor (Para [0045] – “The shape sensor 222 may include an optical fiber aligned with the flexible catheter body 216 (e.g., provided within an interior channel (not shown) or mounted externally)”, Para [0044] – “The instrument system 200 includes a catheter system 202 coupled to an instrument body 204”, Para [0003] – “The instruments may navigate natural or surgically created passageways in anatomical systems such as the lungs, the colon, the intestines, the kidneys, the heart, the circulatory system, or the like”, therefore the catheter could be a feeding tube).
utilize the position information as feedback for positioning the instrument 200”), to predict a correct placement of the at least the segment the OSS […] within the predetermined anatomical tract (Para [0058] – “At a process 406, an operator or an automated control system may plan a path through the model to a target structure or region (e.g., a tumor or an occlusion)”, Para [0003] – “To assist with reaching the target tissue location, the position, orientation, shape, and/or movement of the medical instruments may be correlated with pre-operative or intra-operative images of the patient anatomy”, therefor by correlating the movement with the planned path and by using the automated system it is interpreted the navigation system would compare the movement with the planned path to predict correct placement and make adjustments if needed), during navigation of the at least the segment the […] tube (Para [0226] – “a fully automated medical system, under the full control of a computer programmed to perform the procedure or sub-procedure, may be used to perform procedures or sub-procedures”, Fig.4A shows the steps of the procedure which is an image guided procedure navigating to a target, if the procedure is completely automated it can be interpreted a placement is compared to the planned path in the image to determine correct placement and continue the navigation towards the target and to determine if/when the target has been reached), using a curvature along the shape of the at least the segment of the OSS […] and a length of insertion of the at least the segment of the OSS […] within the predetermined anatomical tract relative to the curvature (Para [0044] – “The catheter system 202 may optionally include a shape sensor 222 for determining the position, orientation, speed, velocity, pose, and/or shape of the catheter tip at distal end 218 and/or of one or more segments 224 along the body 216. The entire length of the body 216, between the distal end 218 and the proximal end 217, may be effectively divided into the segments 224”, additionally it can be interpreted the length and curvature of the catheter/segments are compared to the planned path to predict correct placement and determine progress, Fig.3 shows the tube placed within an anatomical 
Fang and Donhowe are both analogous arts considering they are both in the field of optical sensing through optical fibers for the guidance of a medical device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang to incorporate the shape sensing optical fiber of Donhowe in place of the optical fiber in the feeding tube of Fang to achieve the same results. One would have motivation to make the substitution because “the accuracy of the localization is increased as more spatial information about the instrument in received.” (Para [0003]).  
Regarding Claim 10, Fang and Donhowe disclose all the elements of the claimed invention as cited in Claim 9.
Fang further discloses a positioning guide integrated with the optical system (Para [0117] – “The optical system includes a lens 346 and a plurality of optical fibers 348 surrounded by an outer wall or coating 352.” the outer wall surrounding the optical fibers is interpreted as the positioning guide was known in the art according to applicants admission (“FORS sensor 40 may be integrated into a positioning guide 50 via an embedding into a guide wire or a stylet as known in the art or permanently encircled by a protective sleeve as known in the art.”);

wherein at least one of: 
the feeding tube further including a proximal optical system lock fixing the insertion of the optical system and the positioning guide within the feeding lumen (Para [0120] – “Once the feeding tube 330 is in place and optically confirmed, the control unit 160 can be detached and the optical system 338 can be withdrawn”  therefore it is interpreted the optical system and positioning guide are locked in place at the proximal end when the control unit is attached to the proximal end); or
the positioning guide (50) including a distal optical system (40) lock fixing the insertion of the optical system (40) and the positioning guide (50) within the feeding lumen (Para [0110] – “injecting a bonding agent 308 to hold the distal end of the optical system 276 in place.”).
Conversely Fang does not disclose the optical system being an OSS sensor.
However Donhowe discloses the optical system being an OSS sensor (Para [0045] – “The shape sensor 222 may include an optical fiber aligned with the flexible catheter body 216 (e.g., provided within an interior channel (not shown) or mounted externally)”, Para [0044] – “The instrument system 200 includes a catheter system 202 coupled to an instrument body 204”, Para [0003] – “The instruments may navigate natural or surgically created passageways in anatomical systems such as the lungs, the colon, the intestines, the kidneys, the heart, the circulatory system, or the like”, therefore the catheter could be a feeding tube))

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang to incorporate the shape sensing optical fiber of Donhowe in place of the optical fiber in the feeding tube of Fang to achieve the same results. One would have motivation to make the substitution because “the accuracy of the localization is increased as more spatial information about the instrument in received.” (Para [0003]).  
Regarding Claim 11, Fang and Donhowe disclose all the elements of the claimed invention as cited in Claim 9.
Fang further discloses the feeding tube further includes a navigation lumen (Fig.7 – 272);
wherein the optical system is positioned within the navigation lumen (Fig.7 – optical system 276 is positioned within lumen 272).
Conversely Fang does not disclose the optical system being an OSS sensor.
However Donhowe discloses the optical system being a OSS sensor (Para [0045] – “The shape sensor 222 may include an optical fiber aligned with the flexible catheter body 216 (e.g., provided within an interior channel (not shown) or mounted externally)”, Para [0044] – “The instrument system 200 includes a catheter system 202 coupled to an instrument body 204”, Para [0003] – “The instruments may navigate natural or surgically created passageways in anatomical systems such as the lungs, the colon, the intestines, the kidneys, the heart, the circulatory system, or the like”, therefore the catheter could be a feeding tube))
Fang and Donhowe are both analogous arts considering they are both in the field of optical sensing through optical fibers for the guidance of a medical device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang to incorporate the shape sensing optical fiber of Donhowe 
Regarding Claim 12, Fang and Donhowe disclose all the elements of the claimed invention as cited in Claim 9.
Fang further discloses a protective sleeve integrated with an exterior of the feeding tube (Fig.7 – 254), 
wherein the optical sensor is at least partially insertable into the protective sleeve (Fig.7, Para [0120] – “Once the feeding tube 330 is in place and optically confirmed, the control unit 160 can be detached and the optical system 338 can be withdrawn”, therefore it can also be inserted).
Conversely Fang does not disclose the optical system being an OSS sensor.
However Donhowe discloses the optical system being a OSS sensor (Para [0045] – “The shape sensor 222 may include an optical fiber aligned with the flexible catheter body 216 (e.g., provided within an interior channel (not shown) or mounted externally)”, Para [0044] – “The instrument system 200 includes a catheter system 202 coupled to an instrument body 204”, Para [0003] – “The instruments may navigate natural or surgically created passageways in anatomical systems such as the lungs, the colon, the intestines, the kidneys, the heart, the circulatory system, or the like”, therefore the catheter could be a feeding tube))
Fang and Donhowe are both analogous arts considering they are both in the field of optical sensing through optical fibers for the guidance of a medical device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang to incorporate the shape sensing optical fiber of Donhowe in place of the optical fiber in the feeding tube of Fang to achieve the same results. One would have 
Regarding Claim 13, Fang and Gutierrez disclose all the elements of the claimed invention as cited in Claim 9.
Fang discloses the feeding tube containing an optical system (abstract)
Conversely Fang does not teach wherein the navigation controller is further operable to control a display of the shape of the at least the segment of the OSS feeding tube as positioned within the predetermined anatomical tract.
However Donhowe discloses wherein the navigation controller is further operable to control a display of the shape of the at least the segment of the OSS feeding tube as positioned within the predetermined anatomical tract (Para [0058] – “At a process 406, an operator or an automated control system may plan a path through the model to a target structure or region (e.g., a tumor or an occlusion)”, therefore the anatomical tract is predetermined, Para [0036] – “In some embodiments, the display 110 may display a virtual navigational image in which the actual location of the medical instrument 104 is registered (i.e., dynamically referenced) with preoperative or concurrent images to present the surgeon S with a virtual image of the internal surgical site at the location of the tip of the instrument 104”, Para [0054] – “The control system 116 may utilize the position information as feedback for positioning the instrument 200”, therefore the display updates as the control system positions the instrument and therefore the control system is operable to control a display ).
Fang and Donhowe are both analogous arts considering they are both in the field of optical sensing through optical fibers for the guidance of a medical device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang to incorporate the shape sensing optical fiber of Donhowe 
Regarding Claim 15, Fang and Donhowe disclose all the elements of the claimed invention as cited in Claims 9 and 13.
Conversely Fang does not teach wherein the navigation controller is further operable to measure physiologically-relevant parameters associated with thee OSS sensor.
However, Donhowe discloses wherin the navigation controller is further operable to measure physiologically-relevant parameters associated with thee OSS sensor (Para [0069] – “In various embodiments, instruments may be provided with force, position, orientation or other sensors that are used to detect cyclical anatomical motion (e.g., respiration, cardiac motion) or gross movements of the patient. The filtering algorithm may select spatial data records for analysis when the motion is minimized (e.g., at a full inspiration state of respiration).”, Therefore the navigation controller uses the respiration data to analyze motion when motion is minimized).
Fang and Donhowe are both analogous arts considering they are both in the field of optical sensing through optical fibers for the guidance of a medical device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang to incorporate the shape sensing optical fiber of Donhowe to achieve the same results. One would have motivation to combine because “the accuracy of the localization is increased as more spatial information about the instrument in received.” (Para [0003]).  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US20100305503A1) and Donhowe et al. (US20170325896A1) as applied to claim 1 above, and further in view of Vazales et al. (US20150343182A1).
Regarding Claim 5, Fang and Donhowe disclose all the elements of the claimed invention as cited in Claim 1.

However Vazales et al. hereinafter Vazales discloses a protective sleeve (Para [0142] – “FIGS. 14A-14C illustrate various views of a schematic representation of a closed suction system 4400 comprising a suction catheter 4405, a flexible sheath 4410, a stop member 4415, and a coupling member 4420.”), wherein the feeding tube (Para [0079] states that the embodiment disclosed can be utilized for feeding tubes) and the visualization device (Para [0019] – “the suction catheter comprises a channel for insertion of a visualization device (e.g., fiber-optic scope)”) are at least partially insertable into the protective sleeve (Para [0142] – “Such a diaphragm 4425 can be configured to advantageously permit the suction catheter 4405 to be inserted and removed therethrough while maintaining or substantially maintaining a seal”, as stated above the suction catheter comprises a channel for insertion of a visualization device therefore both the catheter and visualization device are inserted into the protective sleeve).
Fang and Vazales are both analogous arts considering they are both in the field of optical sensing through optical fibers to determine position of a medical device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang to incorporate the protective sleeve of Vazales to achieve the same results. One would have motivation to combine because “the sheath of the closed suction system 4105 prevents direct hand or clean glove contact with the distal airway cleaning device 4110, and improves protection of healthcare workers and the environment from contamination by potentially infectious secretions and debris” (Para [0137]).  
Conversely Fang and Vazales do not disclose the visualization device being an OSS sensor.
However Donhowe discloses the optical system being a OSS sensor (Para [0045] – “The shape sensor 222 may include an optical fiber aligned with the flexible catheter body 216 (e.g., provided within 
Fang and Donhowe are both analogous arts considering they are both in the field of optical sensing through optical fibers for the guidance of a medical device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang to incorporate the shape sensing optical fiber of Donhowe in place of the optical fiber in the feeding tube of Fang to achieve the same results. One would have motivation to make the substitution because “the accuracy of the localization is increased as more spatial information about the instrument in received.” (Para [0003]).  
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US20100305503A1) and Donhowe et al. (US20170325896A1) as applied to claims 1, 6, 9, and 13 above, and further in view of Gutierrez et al. (WO2011141830A1).
Regarding Claim 7, Fang and Donhowe disclose all the elements of the claimed invention as cited in Claims 1 and 6.
Conversely Fang does not teach the control by the navigation controller of the display of the shape of the at least the segment of the OSS feeding tube as positioned within the anatomical tract includes at least one of: 
a display of the of the shape of the at least the segment of the OSS feeding tube in space; 
a display of the shape of the at least the segment of the OSS feeding tube as an overlay on a patient image registered with the OSS feeding tube; and 

However, Donhowe teaches the navigation controller (Para [0054] – “The control system 116 may utilize the position information as feedback for positioning the instrument 200”)
Fang and Donhowe are both analogous arts considering they are both in the field of optical sensing through optical fibers for the guidance of a medical device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang to incorporate the shape sensing optical fiber of Donhowe in place of the optical fiber in the feeding tube of Fang to achieve the same results. One would have motivation to combine because “the accuracy of the localization is increased as more spatial information about the instrument in received.” (Para [0003]).  
Although Donhowe teaches the navigation controller Donhowe does not teach the control by […] of the display of the shape of the at least the segment of the OSS feeding tube as positioned within the anatomical tract includes at least one of: 
a display of the of the shape of the at least the segment of the OSS feeding tube in space; 
a display of the shape of the at least the segment of the OSS feeding tube as an overlay on a patient image registered with the OSS feeding tube ; and 
a display of the shape of the at least the segment of the OSS feeding tube as an overlay on a patient model registered with the OSS feeding tube.
However Gutierrez discloses the control by the navigation controller of the display of the shape of the at least the segment of the OSS feeding tube as positioned within the anatomical tract includes (Pg.2 last paragraph – “One form of the present invention is an optical shape sensing system employing one or more flexible optical fibers and a optical fiber controller for use in imaging an anatomical region of a body”, Pg. 12 lines 14-16 – “an imaging of the fiber may be presented on imaging monitor 52 
a display of the of the shape of the at least the segment of the OSS feeding tube in space (Pg.5 Para. 1 – “Encoded optical signal 32 therefore facilitates a use of optical fiber 30 in visually displaying a position and orientation of medical device 20 within the defined space at any instantaneous time”); 
a display of the shape of the at least the segment of the OSS feeding tube as an overlay on a patient image registered with the OSS feeding tube (Fig. 9); 
Fang and Gutierrez are both analogous arts considering they are both in the field of optical sensing through optical fibers for the placement of a medical device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang to incorporate the display of the shape of the fiber of Gutierrez in place of the optical fiber in the feeding tube of Fang to achieve the same results. One would have motivation to combine because “an imaging of the fiber may be presented on imaging monitor 52 whereby a user can graphically select the parameters by visually comparing a location of optical fiber 34 with a medical image in which shape of optical fiber 34 is displayed” (Pg. 12 lines 14-16). 
Regarding Claim 14, Fang and Donhowe disclose all the elements of the claimed invention as cited in Claims 9 and 13.
Conversely Fang does not teach the control by the navigation controller of the display of the shape of the at least the segment of the OSS feeding tube as positioned within the anatomical tract includes at least one of: 
a display of the of the shape of the at least the segment of the OSS feeding tube in space; 
a display of the shape of the at least the segment of the OSS feeding tube as an overlay on a patient image registered with the OSS feeding tube ; and 

However, Donhowe teaches the navigation controller (Para [0054] – “The control system 116 may utilize the position information as feedback for positioning the instrument 200”)
Fang and Donhowe are both analogous arts considering they are both in the field of optical sensing through optical fibers for the guidance of a medical device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang to incorporate the shape sensing optical fiber of Donhowe in place of the optical fiber in the feeding tube of Fang to achieve the same results. One would have motivation to combine because “the accuracy of the localization is increased as more spatial information about the instrument in received.” (Para [0003]).  
Although Donhowe teaches the navigation controller Donhowe does not teach the control by […] of the display of the shape of the at least the segment of the OSS feeding tube as positioned within the anatomical tract includes at least one of: 
a display of the of the shape of the at least the segment of the OSS feeding tube in space; 
a display of the shape of the at least the segment of the OSS feeding tube as an overlay on a patient image registered with the OSS feeding tube ; and 
a display of the shape of the at least the segment of the OSS feeding tube as an overlay on a patient model registered with the OSS feeding tube.
However Gutierrez discloses the control by the navigation controller of the display of the shape of the at least the segment of the OSS feeding tube as positioned within the anatomical tract includes (Pg.2 last paragraph – “One form of the present invention is an optical shape sensing system employing one or more flexible optical fibers and a optical fiber controller for use in imaging an anatomical region of a body”, Pg. 12 lines 14-16 – “an imaging of the fiber may be presented on imaging monitor 52 
a display of the of the shape of the at least the segment of the OSS feeding tube in space (Pg.5 Para. 1 – “Encoded optical signal 32 therefore facilitates a use of optical fiber 30 in visually displaying a position and orientation of medical device 20 within the defined space at any instantaneous time”); 
a display of the shape of the at least the segment of the OSS feeding tube as an overlay on a patient image registered with the OSS feeding tube (Fig. 9); 
Fang and Gutierrez are both analogous arts considering they are both in the field of optical sensing through optical fibers for the placement of a medical device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang to incorporate the display of the shape of the fiber of Gutierrez in place of the optical fiber in the feeding tube of Fang to achieve the same results. One would have motivation to combine because “an imaging of the fiber may be presented on imaging monitor 52 whereby a user can graphically select the parameters by visually comparing a location of optical fiber 34 with a medical image in which shape of optical fiber 34 is displayed” (Pg. 12 lines 14-16)
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US20100305503A1) and Donhowe et al. (US20170325896A1) as applied to claim 1 above, and further in view of Schlesinger et al. (US20070265503A1).
Regarding Claim 26, Fang and Donhowe disclose all the elements of the claimed invention as cited in Claim 1.
Fang discloses the feeding tube containing an optical system (abstract)
Conversely Fang does not disclose wherein the navigation controller determines the length of the insertion of the at least the segment of the OSS […] relative to the curvature by detecting axial strain 
However, Donhowe discloses wherein the navigation controller determines the length of the insertion of the at least the segment of the OSS […] relative to the curvature (Para [0044] – “The catheter system 202 may optionally include a shape sensor 222 for determining the position, orientation, speed, velocity, pose, and/or shape of the catheter tip at distal end 218 and/or of one or more segments 224 along the body 216. The entire length of the body 216, between the distal end 218 and the proximal end 217, may be effectively divided into the segments 224”, Para [0058] – “At a process 406, an operator or an automated control system may plan a path through the model to a target structure or region (e.g., a tumor or an occlusion)”, additionally it can be interpreted the length and curvature of the catheter/segments are compared to the planned path to predict correct placement and determine progress) by detecting axial strain change (Para [0046] – “The optical fiber of the shape sensor system 222 forms a fiber optic bend sensor for determining the shape of the catheter system 202. In one alternative, optical fibers including Fiber Bragg Gratings (FBGs) are used to provide strain measurements in structures in one or more dimensions.”)
Conversely Donhowe does not teach caused by a temperature change from room temperature after the OSS […] enters the subject.
However Schlesinger et al. hereinafter Schlesinger et al. discloses caused by a temperature change from room temperature after the OSS […] enters the subject (Para [0006] – “An objective of this invention is to measure strain and/or temperature at distal portions of a steerable catheter or other elongate medical instrument to assist in the performance of a medical diagnostic or interventional procedure”, Para [0045] – “depicted in FIG. 14A, various sensor lengths (L50, L60, L70, L80) may be configured to each have the same grating spacing, and a more narrow band source may be utilized with some sophisticated analysis”, Para [0046] – “Referring to FIGS. 15A and 15B, temperature may be 
Fang and Schlesinger are both analogous arts considering they are both in the field of optical sensing through optical fibers for the placement of a medical device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang to incorporate the temperature sensing of Schlesinger in place of the optical fiber in the feeding tube of Fang to achieve the same results. One would have motivation to combine because measuring strain and temperature can “assist in the performance of a medical diagnostic or interventional procedure.” (Para [0006])
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120323089 A1 – Feer et al. discloses a feeding tube which measures physiologically-relevant parameters such as body temperature, heart rate, and respiration

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258. The examiner can normally be reached Mon.-Thurs. alternate Fridays 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/JASON M IP/Primary Examiner, Art Unit 3793